Citation Nr: 0002057	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  96-00 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for service connected 
lumbar strain currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from October 1965 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1995 rating decision by the 
Atlanta, Georgia, regional office (RO) of the Department of 
Veterans' Affairs (VA).

Although the RO requested a VA examination to include an 
opinion as to the relationship of the service-connected 
lumbar strain to any disc pathology, the issue was not 
adjudicated.  Therefore, the RO is referred this issue for 
appropriate action.


REMAND

The veteran's contentions regarding the increase in severity 
of his service-connected lumbosacral strain constitutes a 
plausible or well-grounded claim.  Proscelle v. Derwinski, 2 
Vet.App. 629 (1992).  Therefore, the VA has a statutory 
obligation to assist him in the development of his claim.  38 
U.S.C.A. § 5107(a) (West 1991).

A review of the record shows that the veteran has been 
receiving treatment at VA facilities for disc problems 
involving the lumbosacral spine.  A February 1998 VA 
examination report contains diagnoses of status post-
discectomy, probably L5-S1 and L4-5 times 2, and degenerative 
joint disease of the lumbosacral spine.

During a May 1996 hearing at the RO and a hearing before a 
member of the Board sitting at the RO in November 1999, the 
veteran raised the issue of service connection for the disc 
disease of the lumbosacral spine on a secondary basis.  The 
Board finds that this issue is intertwined with the issue in 
appellate status and must be adjudicated by the RO.  Harris 
v. Derwinski, 1 Vet.App. 180 (1991).

In this regard, The RO has made extensive efforts to obtain 
an appropriate VA medical opinion.  Most recently, in January 
1998 the RO requested an opinion from a VA physician as to 
whether the disc disease was related to the service connected 
low back pain.  In response a VA examiner opined that 50% of 
the veteran's current problems were due to his service-
connected disorder, and 50% due to his post-military service 
conditions.  The Board does not find this opinion entirely 
responsive to the ROs request.  The record also reflects that 
the RO did not formally adjudicate the issue of service 
connection for a disc disorder involving the lumbosacral 
spine on a secondary basis.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) in Allen v. Brown, 7 Vet.App. 439 
(1995) held that where service connection is sought on a 
secondary basis, service connection could be granted for a 
disability which was not only proximately due to or the 
result of a service- connected condition, but could also be 
granted where a service- connected disability had aggravated 
a nonservice- connected disability, with compensation being 
paid for the amount of disability which exceeded "the degree 
of disability existing prior to the aggravation."  

The veteran during his recent hearing provided testimony 
which indicates that his low back disorder may have worsened 
in severity.  He indicated that he was receiving on going 
treatment at the VA facility in Gainesville, Florida.  The 
most recent records from the Gainesville facility are dated 
in January 1996 and were requested in May 1996.  In view of 
these facts, the Board is of the opinion that additional 
development is warranted.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
current treatment for his low back 
disabilities.  The RO should then obtain 
all records, which are not on file.  The 
veteran should also be informed that he 
has the opportunity to submit additional 
evidence and arguments in support of his 
claim.

2.  The RO should request the VA medical 
facility in Gainesville, Florida to 
furnish copies of any treatment records 
covering the period from January 1996 to 
the present.

3.  The veteran should be afforded a VA 
examination by a neurologist to determine 
the manifestations, etiology, and 
severity of any disability involving the 
lumbosacral spine, to include the 
service-connected lumbosacral strain, and 
the disc disease.  The RO should also 
inform the veteran of the consequences of 
failing to appear for a scheduled 
examination without 38 C.F.R. § 3.655.  
All indicated special studies, including 
X-rays, should be accomplished.  The 
claims file and a copy of this Remand are 
to be made available to the examiner in 
conjunction with the examination.  The 
veteran's lumbosacral spine should be 
examined for degrees of range of motion, 
and any limitation of function of the 
parts affected by limitation of motion.  
The examiner should also be asked to note 
the normal ranges of motion of the lumbar 
spine.

The examiner should be requested to 
determine whether the lumbosacral spine 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination and any neurological 
involvement.

Further, the examiner should be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or 
when the lumbar spine is used repeatedly 
over a period of time.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Following the examination, it is 
requested that the examiner render an 
opinion as to whether it is as likely as 
that any disability diagnosed, to 
incllude the disc disease is related to 
the veteran's military service or was 
caused or is aggravated by the service- 
connected lumbosacral strain?  Allen, 
supra.  If no, to the extent possible, 
the examiner is requested to specify all, 
complaints, symptoms, and findings which 
are a manifestation of the service 
connected lumbosacral strain versus non-
service connected disabilities.  If this 
cannot be accomplished, the examiner 
should so state.  A complete rational for 
any opinion expressed should be included 
in the examination report.

4.  Thereafter, the RO should adjudicate 
the issue of entitlement to service 
connection for disc disease of the 
lumbosacral spine on direct and secondary 
bases, to include consideration of the 
Allen case.  If the benefit sought is not 
granted, the veteran and his 
representative should be notified of that 
decision and of his appellate rights.

After the development requested above has been completed to 
the extent possible, the RO should readjudicate the issue 
currently on appeal and consider 38 C.F.R. §§ 4.40, 4.45 and 
4.59.  If the benefit sought on appeal remains denied, the 
veteran and his representative should be furnished a 
supplemental statement of the case, and an opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




